PER CURIAM. Appellant Steve Sanders, by and through his attorney, Dale W Finley, has filed a motion for rule on the clerk. The motion reflects that the judgment of conviction was filed on September 14, 2000. Counsel gave timely notice of appeal via facsimile that was accepted by the circuit clerk’s office and file-marked on October 10, 2000. The record on appeal was due to be filed on January 8, 2001, but it was not tendered until January 12, 2001. Counsel admits responsibility for tendering the record late.  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. Jones v. State, 338 Ark. 29, 992 S.W.2d 85 (1999) (per curiam) (citing Tarry v. State, 288 Ark. 172, 702 S.W.2d 804 (1986) (per curiam)). The motion for rule on the clerk is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam).